Title: From John Adams to Samuel Chase, 23 September 1779
From: Adams, John
To: Chase, Samuel


     
      Dear Sir
      Boston septr. 23. 1779
     
     I had yesterday the Pleasure of your kind Letter of the 2d of this Month. I should not have sat down in so much Haste as I am in at present, even to acknowledge the Receipt of it, if it was not for the Extraordinary Intelligence it contains, of some Merchandizes shipped to me from Amsterdam, in the sloop Porpus. There must be some Mistake in this, as I knew nothing of it. I never heard nor dreamed of a sloop Porpus, nor of any Goods of any Kind shipped or to be shipped to me from Amsterdam. If there is not Some other Person of the same Name, for whom they were intended, Somebody must have made Use of mine by Mistake or by Malice.
     I thank, you, sir, for your friendly Advice. I have had and Still have an Opinion of my own, but I have been joined to no Faction, nor attached to any Party, farther than that Party was supported by Justice and by Truth, which are the only foundations, according to my Creed of sound Policy. I am, sir, with much Respect & Esteem, sir your most obedient servant
    